Citation Nr: 0503441	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  97-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, for accrued benefits purposes.

3.  Entitlement to service connection for a bilateral foot 
disorders, for accrued benefits purposes.

4.  Entitlement to service connection for residuals of a left 
hip replacement, for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1981.  He died in October 1995.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  This matter also comes before the Board 
from an October 1998 rating decision that denied entitlement 
to service connection for bilateral carpal tunnel syndrome, 
bilateral foot disorders, and a left hip replacement, for 
accrued benefits purposes.  In July 1999 and June 2004, the 
Board remanded the appeal for further development.

Entitlement to service connection the cause of the veteran's 
death was previously denied by the RO in a May 1996 rating 
decision.  That decision became final when not appealed.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any 
earlier RO or Board action, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since the final May 1996 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).
FINDINGS OF FACT

1.  In a May 1996 rating decision, entitlement to service 
connection for the cause of the veteran's death was denied.  
The appellant was provided notice of the denial and did not 
thereafter appeal.

2.  The evidence received since the May 1996 rating decision 
is new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for the cause of the 
veteran's death.

3.  At the time of his death, the veteran had a pending claim 
of entitlement to service connection for bilateral carpal 
tunnel syndrome, bilateral foot disorders, and residuals of a 
left hip replacement.

4.  There were no unpaid VA benefits due at the time of the 
veteran's death.

5.  The veteran's bilateral carpal tunnel syndrome, bilateral 
foot disorders, residuals of a left hip replacement, and 
hypertension were not manifested in service, neither 
hypertension nor left hip arthritis were compensable 
disabilities within one year of discharge from service, and 
none of these disorders is shown to have been related to 
service.

6.  The competent evidence of record does not show that the 
veteran's death was causally connected to his service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  Since a May 1996 rating decision the appellant has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  The criteria for entitlement to service connection for 
bilateral carpal tunnel syndrome, bilateral foot disorders, 
and for a left hip replacement for the purpose of accrued 
benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.1000 (2004).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 
3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In a 2004 letter, VA notified the claimant that she was 
responsible to support her claims with appropriate evidence.  
The June 2004 letter also informed the appellant that VA 
would attempt to obtain all relevant evidence in the custody 
of any VA or private facility she identified.  The June 2004 
letter advised her that it was her responsibility to either 
send medical treatment records from the veteran's private 
physicians regarding his treatment for disabilities that led 
to his death, or to provide a properly executed release so 
that VA could request the records for her.  A 2004 
supplemental statement of the case also advised her of the 
VCAA.  Likewise, in the February 1997 and October 1998 rating 
decisions, the April 1997 and February 2003 statements of the 
case, the April 1998 and November 2004 supplemental 
statements of the case, as well as the July 1999 and June 
2004 Board remands and June 2004 letter, the appellant was 
notified of the laws and regulations governing her claims.  

Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of her responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant was asked by VA 
(see, e.g., the VA letter dated in June 2004) if there was 
any information or evidence she considered relevant to her 
claims so that VA could help her by getting that evidence.  
If the evidence was held by a private physician, the 
appellant was to provide authorizations so that the RO could 
obtain that evidence.  The appellant was notified that it was 
her responsibility to make sure VA received all requested 
records that were not in the custody of a Federal Department.

In this regard, the record includes the veteran's service 
medical records, all available and identified post-service 
medical records, including an October 1995 Post-Mortem 
Examination Certificate and Report as well as a witnesses 
statement, a December 1996 letter from the physician that 
performed the autopsy, a January 1997 medical opinion from 
Deborah Bricker, D.O., and a December 1997 VA medical opinion 
from a board certified cardiologist. 

Additionally, the record shows that the appellant was advised 
of what evidence VA had requested, received, and not received 
in the February 1997 and October 1998 rating decisions, the 
April 1997 and February 2003 statements of the case, the 
April 1998 and November 2004 supplemental statements of the 
case, as well as the July 1999 and June 2004 Board remands 
and June 2004 letter.

Accordingly, the Board finds that all available and 
identified medical records has been obtained and there is no 
indication that any pertinent evidence was not received 
without the appellant being notified of this fact.  
Therefore, an additional duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the appellant because 
VA failed to provide VCAA notice until after the February 
1997 and October 1998 rating decisions.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, the law 
did not require VCAA notice at the time of those decisions.  
Moreover, the appellant was given numerous opportunities to 
submit evidence after the RO notified her of what evidence 
was necessary to substantiate her claims and the record shows 
that the appellant filed and/or the RO obtained additional 
records.  Hence, the Board finds that the appellant was not 
prejudiced by VA's failure to issue the VCAA letter until 
after the rating decisions.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a) because the appeal was pending for 
years prior to the enactment of the VCAA, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim to Reopen 

The appellant contends that chronic pain caused by the 
veteran's service connected disabilities together with 
residuals of multiple operations for service connected 
disabilities caused heart disease that led to his death.  In 
the May 1996 rating decision, service connection was denied 
for the cause of the veteran's death because his service 
medical records were negative for complaints, diagnoses, or 
treatment for heart disease.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  The law in effect 
at the time the appellant filed her current application to 
reopen provided that "New and Material" evidence is 
evidence that has not been previously submitted, that is not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's May 1996 decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the final 
denial.  In this regard, this evidence includes, for the 
first time, a January 1997 letter from Deborah Bricker, D.O., 
a family practitioner, in which she opined that the heart 
disease that led to the veteran's death was brought on by the 
chronic pain and repeated operations caused by his service 
connected disabilities.  

As service connection for the cause of the veteran's death 
may be granted where the evidence shows that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death, 
38 C.F.R. § 3.312(a), Dr. Bricker's statement is so 
significant that it must be considered to fairly address the 
merits of the claim.  Hence, the Board finds that the 
additional evidence is new and material, 38 C.F.R. 
§ 3.156(a), and the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108.  The Board will know turn to the merits 
of all of the claims.

Accrued Benefit Claims

The appellant asserts that she is entitled to accrued 
benefits because the veteran had appeals pending at the time 
of his death for entitlement to service connection for 
residuals of a left hip replacement, bilateral carpal tunnel 
syndrome, and foot disorders.

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the appellant's claims for accrued benefits that are 
at issue in this appeal are separate from the claims that the 
veteran filed prior to his death, an accrued benefits claim 
is "derivative of" those claims.  By statute the appellant 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  

For a claimant to prevail of her accrued benefits claim, the 
record must show the following: (1) the appellant has 
standing to file a claim for accrued benefits (see 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the veteran had 
a claim pending at the time of his death (see 38 U.S.C.A. 
§§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the veteran would have prevailed on his claim if 
he had not died (Id.); and (4) the claim for accrued benefits 
was filed within one year of the veteran's death (see 
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted 
where disability is proximately due to or the result of 
already service-connected disability.  38 C.F.R. § 3.310 
(2004).  Finally, service connection is warranted when a 
service-connected disability aggravates a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

When adjudicating claims of entitlement to service connection 
due to alleged herbicide exposure (including Agent Orange), 
VA must also consider presumptive service connection under 
38 C.F.R. § 3.307 (2004) for the disease process enumerated 
at 38 C.F.R. § 3.309(e) (2004).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  At the same 
time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Id.; Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

As to residuals of a left hip replacement, the record shows 
the veteran's complaints and/or treatment before, during, and 
since a March 1992 left hip replacement brought about by 
advanced arthritic changes.  The evidence of record, however, 
to include the evidence of record at the time of the 
veteran's death, does not contain medical opinion evidence 
that left hip arthritis, to include residuals of a left hip 
arthroplasty, was due to a service connected disability.  

While the appellant and her representative offer their own 
opinions as to the relationship between left hip arthritis 
which caused the need for a hip replacement and an already 
service connected disability, the record does not indicate 
that they have any medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, their 
assertions of medical causation are not probative because 
laypersons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  

Accordingly, service connection for residuals of a left hip 
replacement, to include on a secondary basis, was not 
warranted during the veteran's lifetime.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Because adjudication of herbicide related claims must include 
consideration of the claims on both presumptive and direct 
bases, the Board will next look at direct service incurrence 
for the bilateral carpal tunnel syndrome and foot disorders.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
Board will also consider at this time entitlement to direct 
service incurrence for the left hip arthritis that led to the 
hip replacement.

As to bilateral carpal tunnel syndrome, the record shows the 
veteran's complaints and/or treatment for this disability 
beginning in 1991, with surgery later that year.  No nexus 
opinion linking the carpal tunnel syndrome to the veteran's 
military service was submitted to VA during his lifetime.

As to the bilateral foot disorders, service medical records 
note that the veteran fractured two right foot metatarsals in 
a parachuting accident in 1962.  Post-service, the record 
shows complaints and/or treatment for bilateral foot 
disorders diagnosed as peripheral neuropathy beginning in 
September 1993, hammertoe deformities in 1992, with 
subsequent reconstructive surgeries, and degenerative joint 
disease of the feet beginning in 1994.  No nexus opinion 
linking a foot disorder to the veteran's military service was 
submitted to VA during his lifetime.

In October 1994, Steven B. Kirshner, M.D., opined that the 
veteran's sensory motor peripheral neuropathy, which was 
diagnosed in all four extremities, was directly due to 
injuries he sustained in the Republic of Vietnam.  However, a 
July 2002 rating decision granted service connection for 
accrued benefits purposes for peripheral neuropathy.  
Accordingly, Dr. Kirshner's opinion cannot form the bases of 
a separate grant of service connection for either upper or 
lower extremity disorders because it would violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2004).

As to the left hip, the record shows the veteran's complaints 
and/or treatment for a left hip disorder diagnosed as 
arthritis beginning in 1992.  At the time of death the 
veteran denied a history of any prior left hip disorder and 
noted that his problems began after he fell into a hole and 
injured his leg.  The veteran underwent a total left hip 
replacement in March 1992. 

A review of the record available at the time of the veteran's 
death does not include medical opinion evidence relating 
either bilateral carpal tunnel syndrome, bilateral foot 
disorders, or residuals of a left hip replacement to the 
veteran's military service.  Moreover, as reported above, 
neither the appellant nor her representative are qualified to 
provide medical opinion evidence.  Moray.  Furthermore, the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 (2004) do not 
help these claims because the record does not show the 
veteran being diagnosed with arthritis within a year after 
his February 1981 separation from military service.  

Accordingly, direct service connection for bilateral carpal 
tunnel syndrome, bilateral foot disorders, and residuals of a 
left hip replacement was not warranted during the veteran's 
lifetime.

Next, as to the theory that the veteran's problems were 
caused by exposure to Agent Orange while in the Republic of 
Vietnam, the appellant may not avail herself of the 
presumptions found at 38 C.F.R. § 3.307 (2004) because, while 
the veteran was a Vietnam era veteran as defined by 38 C.F.R. 
§ 3.307(a)(6)(iii), the claimed disease processes are either 
not enumerated at 38 C.F.R. § 3.309(e) (2004), or did not 
manifest themselves in the time period provided in the notes 
following 38 C.F.R. § 3.309(e).  

Further, as to bilateral carpal tunnel syndrome, a bilateral 
foot disorder, and residuals of a left hip replacement, they 
are not disease processes enumerated at 38 C.F.R. § 3.309(e).  
Therefore, 38 C.F.R. § 3.307 does not apply.

As to peripheral neuropathy, the record on appeal shows the 
veteran being diagnosed with acute and subacute peripheral 
neuropathy in 1993.  Peripheral neuropathy is an enumerated 
disease processes listed by 38 C.F.R. § 3.309(e).

However, Note 2 to 38 C.F.R. § 3.309(e) provides that the 
presumption afforded to peripheral neuropathy only applies 
when it is first diagnosed within weeks or months of being 
exposed and resolves within two years of the date of onset.  
Therefore, because the record shows the veteran was diagnosed 
with peripheral neuropathy starting more then twelve years 
after his leaving the Republic of Vietnam and this disability 
never resolved, 38 C.F.R. § 3.307 does not apply.  

Accordingly, presumptive service connection for these 
disabilities was not warranted during the veteran's lifetime.  

As shown above, the Board has found that the veteran was not 
entitled to service connection for bilateral carpal tunnel 
syndrome, bilateral foot disorders, or residuals of a left 
hip replacement during his lifetime.  Therefore, the 
preponderance of the evidence is against entitlement to 
service connection, for accrued benefits purposes, for any of 
these disabilities.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claims.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).



The Cause of Death Claim

With respect to entitlement to service connection for the 
cause of the veteran's death, the appellant alleges that 
treatment for service connected disabilities, including 
multiple operations therefor as well as chronic pain, caused 
heart disease that led to his death.  The appellant's and her 
representative also argue that the veteran, during his 
lifetime, should have been service connected for hypertension 
and residuals of a left hip replacement as well as bilateral 
carpal tunnel syndrome and foot disorders.  As to the left 
hip replacement, it is alleged that a left hip disorder was 
caused by other service-connected disabilities or because of 
his military service.  As to the bilateral carpal tunnel 
syndrome and foot disorders, it is alleged that they were 
caused by the veteran's exposure to the herbicide Agent 
Orange while in the Republic of Vietnam.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

During the veteran's lifetime he was service connected for 
postoperative residuals of a laminectomy at L3 with fracture 
at L1, postoperative residuals of cervical surgery, and 
residuals of a right thumb chip fracture.  For accrued 
purposes only, the veteran was service-connected for 
bilateral leg peripheral neuropathy, bilateral arm peripheral 
neuropathy, and a right shoulder rotator cuff tear.  See 
rating decision dated in July 2002.  

An October 1995 certificate of death listed the cause of 
death as cardio respiratory arrest, probable myocardial 
infarction, and coronary artery atherosclerosis.

An October 1995 Post-Mortem Examination Certificate and 
Report listed the cause of death as cardio respiratory arrest 
due to or as a consequence of a probable myocardial 
infarction due to or as a consequence of coronary artery 
atherosclerosis.  

As to whether the veteran's already service connected 
orthopedic disorders aided or lent assistance to the 
production of death, a December 1996 letter from the 
physician who conducted the veteran's autopsy reported that 
myocardial infarction can occur in patient with normal 
coronary arteries and, while some victims develop thrombi, 
most are thought to be due to spasm of the coronary artery.  
It was next reported that, while the veteran's autopsy did 
not reveal thrombi, it did show atheromatous coronary 
arteries and myocardial fibrosis consistent with ischemic 
heart disease and cardiomegaly.  It was also opined that it 
was not unusual to not find evidence of myocardial infarction 
at autopsy because a person needs to survive a minimum of 
four to six hours before recognizable myocardial changes 
occur and the veteran did not survive that long.  Lastly, it 
was opined that the veteran's lungs, which were congested and 
oedematous, was almost certainly caused by left ventricular 
failure.

In a January 1997 letter, Dr. Bricker opined as follows: 

[the veteran] died [in October 1995].  
The coroner's opinion was that [the 
veteran] suffered an [myocardial 
infarction].  The more likely cause of 
death was a cardiac arrhythmia leading to 
cardiopulmonary arrest.  [The veteran] 
had multiple operations in the 51/2 years 
prior to his death.  These operations 
were all orthopedic in nature.  These 
operations, (nine in number) and the 
stress of living with constant pain and 
numbness from the service related 
peripheral neuropathy caused moderate to 
severe hypertension and cardiac 
irritability.

In February and March 1995[, the veteran] 
was found to have cardiac arrhythmia.  
This was fully investigated with a Holter 
Monitor, a 2D cardiac ECHO, and stress 
thalium (sic).  None of these tests had 
evidence of coronary artery disease.  
However, the Holter Monitor did reveal 
frequent PVC's and bigeminy and 
trigeminy.  The 2D ECHO in May 1995 
showed normal heart chamber size and 
function (as opposed to the cardiomegal 
noted at autopsy).  [The veteran's] 
medications were then adjusted and some 
of his medications for the neuropathy had 
to be stopped because of this arrhythmia.

In my opinion, [in October 1995, the 
veteran] arrhythmia probably recurred.  
Because he was in the water, in a foreign 
country, and far from shore, medical aid 
was delayed and possibly not up to our 
standards.  Consequently the arrhythmia 
was not treated.  The usual progression 
of this arrhythmia would be to V-tech and 
death.

On the other hand, a VA board certified cardiologist in 
December 1997, after a review of the record on appeal, to 
include the autopsy report, post-service treatment records 
for heart problems, and Dr. Bricker's opinion, opined that:

Dr. Bricker's theory is creative because 
it tried to bring together two 
unassociated fields of medicine.  There 
is no evidence, and indeed nothing of a 
cardiac or orthopedic nature which 
indicates the faintest connection between 
[the veteran's] service connected 
disabilities and his unfortunate demise.  
In addition to this lack of evidence 
linking his musculo-skeletal and cardiac 
condition, it is well known that cardiac 
arrhythmias as a cause of death cannot be 
documented after the fact.  In summary, 
Dr. Bricker's assumptions are totally 
speculation, and very 'soft' speculation 
at that.  If is far fetched to even 
suggest that his service connected 
conditions caused or contributed to this 
veteran's death.

The December 1997 VA medical opinion was provided after a 
review of the record on appeal, it cites to relevant evidence 
in the record in support of its conclusions, and was provided 
by a medical specialist in the disease process that led to 
the veteran's death.

On the other hand, while Dr. Bricker's opinion cites to some 
of the veteran's medical history, the record does not show 
that it was made after a review of his entire medical history 
and it was provided by a family practitioner as opposed to a 
specialist in the field of cardiac medicine.  

Moreover, as reported above, neither the appellant nor her 
representative are qualified to provide medical opinion 
evidence.  Moray. 

Accordingly, the Board finds that the December 1997 VA 
medical opinion is of greater probative value than the 
unsubstantiated and bare boned statements made by Dr. 
Bricker, the appellant, and her representative. 

As to whether the veteran should have been service connected 
during his lifetime for bilateral carpal tunnel syndrome, 
bilateral foot disorders, and residuals of a left hip 
replacement, as shown above, no such entitlement arose.  
Therefore, further discussion of these disorders vis-à-vis 
the question of entitlement to service connection for the 
cause of the veteran's death is not warranted.

Lastly, the appellant alleges that the veteran had 
circulatory problems and/or hypertension while in military 
service and that these problems aided or lent assistance to 
the production of his death.

In this regard, the service medical records reveal that the 
veteran was cardiovascularly sound at his August 1959 
commissioning examination.  

A June 1962 electrocardiogram (EKG) noted a clinical 
impression of hypertension and thereafter noted sinus 
arrhythmia and a normal record.  EKGs, dated in November 
1967, February 1969, September 1971, April 1978, and February 
1980, were within normal limits except for one noting 
frequent premature atrial contractions (PAC).

In May 1967, the veteran was hospitalized for a pinched 
nerve.  His past medical history was notable for an untreated 
history of hypertension since 1956 -several years before his 
entry onto active duty.  Examination was notable for a blood 
pressure of 155/90 in the left arm.  The veteran's heart was 
notable for occasional premature ventricular contractions, 
and a faint systolic murmur.  An EKG was notable for 
occasional premature ventricular contractions and for sinus 
arrhythmia.  A pertinent diagnosis was not provided.  

The veteran was treated for a left testicular varicocele in 
1970.  In August 1979, the veteran was diagnosed with venous 
stenosis of the left lower leg with varicosities each leg.  A 
March 1980 surgical clinic referral found no evidence of 
significant vascular disease.

In May 1980, the veteran complained of persistent left calf 
cramps after exercising.  A vascular surgeon did not believe 
that the veteran suffered from thrombosis and Doppler studies 
were not recommended.  The assessment was questionable 
intermittent claudication secondary to arteriosclerotic 
vessel disease.  The veteran was advised to stop smoking.  
Vasodilay was prescribed, and about two weeks later, the 
veteran reported that his symptoms had moderately improved.  
The assessment was resolving claudication.  

The veteran underwent periodic examinations in October 1960, 
May 1962, December 1964, July 1965, November 1967, September 
1968, October 1969, September 1971, November 1974, November 
1975, April 1978, and March 1980.  At these examinations, 
while he complained of leg cramps in November 1967 and March 
1980, he always denied a history of high blood pressure or 
heart trouble.  Physical examination revealed that his blood 
pressure was consistently within normal limits.  Likewise, at 
a November 1980 retirement examination the veteran denied a 
history of high blood pressure or heart trouble.  Examination 
was notable for blood pressure at 150/92.

Following military service, the veteran was seen for a VA 
examination in April 1981.  Examination was notable for a 
blood pressure of 136/90 in the left arm.  No pertinent 
diagnosis was made.  

Susan Entmacher, M.D, noted the veteran to have an elevated 
blood pressure in June 1991 and in December 1991 she provided 
the veteran with his first post-service diagnosis of 
hypertension. 

The Board acknowledges that service medical records show the 
veteran having a few elevated blood pressure readings over a 
twenty-year period, including one at his retirement 
examination.  They also show on one occasion "a history" of 
hypertension and on another occasion a provisional diagnosis 
of hypertension.  However, service medical records do not 
show evidence of chronic hypertension, or any form of heart 
disease.  Likewise, the record does not show continuity of 
symptomatology between the veteran's in-service problems and 
the hypertension first diagnosed more then ten years after 
his separation from military service.  Similarly, the record 
does not contain medical opinion evidence that the post-
service diagnosis of hypertension was due to his military 
service.  In addition, the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 do not help the claim because the record does 
not show the veteran was diagnosed with compensable 
hypertension within a year after his February 1981 separation 
from military service.  Accordingly, service connection for 
hypertension was not warranted during the veteran's lifetime.

As to the appellant's and the representative's assertions, 
inasmuch as they are offering their own opinions as to the 
relationship between the veteran's death and in-service 
vascular and circulatory problems, the record does not 
indicate that they have any medical expertise.  Espiritu.  
Therefore, their assertions of medical causation are not 
probative because laypersons are not competent to offer 
medical opinions.  

Given this evidentiary picture, the preponderance of the 
evidence is against finding that any service connected 
disorder had a causal connection to his death.  Although the 
appellant is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claims are denied.




 
ORDER

The claim of entitlement to service connection the cause of 
the veteran's death is reopened.

Entitlement to service connection for bilateral carpal tunnel 
syndrome, for a bilateral foot disorders, and for residuals 
of a left hip replacement, for accrued benefits purposes, is 
denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


